DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-17 and 25-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claims 15 and 25 each recite that the connection part is “integrated therein.” The Examiner submits that this limitation is indefinite because it is not clear to what “therein” refers. The connection part could conceivably be integrated to any previously-recited part of the positioning apparatus. Claims 16,17, and 26-28 are indefinite because they depend on either claim 15 or claim 25 and fail to remedy their indefiniteness.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14,22,24, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pakula et al. (US 2019/0041909). Note that the Examiner has attached a copy of provisional application 62/557,035, filed September 11, 2017, to which Pakula et al. claims priority.
As to claim 14, Pakula et al. teaches a positioning apparatus (Fig. 8, bracket assembly “440”), comprising: 
a body (Fig. 9, second bracket “444”) having a positioning slot used to accommodate a camera (Fig. 12, area of bracket “444” in which camera module “416” is positioned; [0085], lines 6-9) and a plurality of elastic elements (Figs. 8 and 12, first and second spring elements “446” and “448”) respectively fastened to two side walls adjacent to the positioning slot (Figs. 8 and 12, {See annotated Fig. 12 of Pakula et al. below.}); and 
a cover plate (Fig. 1, first bracket “442”; {See annotated Fig. 12 of Pakula et al. below.}) fastened to the body ([0080], lines 1-4), wherein when the camera is installed in the positioning slot (Fig. 16), two of the elastic elements separately press against a housing of the camera ([0083], lines 1-24; {Although spring element “448” primarily provides biasing force toward camera module “412,” a component of this biasing force is applied to camera module “416” along second bracket “444.” Additionally, note that this biasing/processing force is imparted indirectly to the camera modules through second bracket “444.”), and the cover plate presses against an end face of the camera ([0083], lines 19-24; [0105], lines 1-9; {See annotated Fig. 12 of Pakula et al. below.}).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As to claim 22, Pakula et al. teaches the positioning apparatus according to claim 14, wherein each elastic element is formed using a conductive material ([0097], lines 25-27).
As to claim 24, Pakula et al. teaches a mobile terminal (e.g., Fig. 7, electronic device “100”; [0052], lines 1-7), comprising: 
“a positioning apparatus, including 
a body having a positioning slot to accommodate a camera, 
a plurality of elastic elements respectively fastened to two side walls adjacent to the positioning slot, and 
a cover plate fastened to the body, wherein when the camera is installed in the positioning slot, two of the elastic elements separately press against a housing of the See rejection of claim 14 above.});” and 
a housing housing the positioning apparatus (Figs. 1 and 10, protective cover “118,” border “120,” and chassis “306”).
As to claim 33, Pakula et al. teaches the mobile terminal according to claim 24, wherein the elastic element is formed using a conductive material ([0097], lines 25-27).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pakula et al. (US 2019/0041909) in view of Cheng (US 2020/0348823).
	As to claim 19, Pakula et al. teaches the positioning apparatus according to claim 14. The claim, however, differs from Pakula et al. in that it requires that the body comprises a metal 
	Pakula et al. notes, in para. [0080], lines 4-7, that the bracket assembly may be formed of either metal or plastic but does not specifically state that a metal-plastic composite is an option. However, in the same field of endeavor, Cheng teaches a mobile device having a camera-module housing component that is made of a metal-plastic composite formed through injection molding (Figs. 1 and 3; [0053]). Although Cheng does not disclose that the component is an internal camera-positioning component, like Pakula’s bracket, the Examiner nevertheless submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form Pakula’s bracket assembly from a metal-plastic composite using injection molding because an artisan of ordinary skill in the art would recognize the prevalent use of metal-plastic composite materials in the mobile device art, which can provide a desired balance between strength and weight. Additionally, one of ordinary skill in the art would recognize the numerous advantages of forming mobile device components through injection molding, like design flexibility, enhanced strength, and low manufacturing cost. 
	As to claim 30, Pakula et al., as modified by Cheng, teaches the mobile terminal according to claim 24, wherein the body comprises a metal support and a plastic support that is formed on the metal support through insert injection molding, and the metal support and the plastic support form the positioning slot (see Cheng, [0053]; see, also, the Examiner’s combination of Pakula et al. and Cheng detailed in claim 19 above).

2.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pakula et al. (US 2019/0041909).
As to claim 23, Pakula et al. teaches the positioning apparatus according to claim 22. Although it is not stated expressly in the Pakula et al., the Examiner takes official notice to the 

Allowable Subject Matter
Claims 18,20,21,29,31, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claims 18 and 29, the prior art of record fails to disclose the claimed positioning apparatus including a positioning bar opposite to each elastic element that is positioned in the positioning slot. Pakula et al. illustrates the bracket including a plurality of bars that press against a camera but none that can be considered in the positioning slot. As to claims 20 and 31, the prior art of record fails to disclose a body as claimed that is formed of a metal and plastic support, where the claimed cover plate is detachably fastened to the metal support. As detailed above, the Examiner submits that it would have been obvious to modify Pakula’s bracket such that it is formed of a metal-plastic composite material. However, that modification does not extend to specifically allowing a cover plate to be detachably fastened to the metal portion of the modified bracket. As to claims 21 and 32, the prior art fails to disclose a body as claimed that is formed of metal and plastic support, where a positioning bar is formed on a side wall of the plastic support. Similar to the reasons for allowability of claims 20 and 31, the Examiner submits that it would not have been obvious to specifically form a positioning bar on a plastic portion of the modified bracket. 

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Xie (CN 110278363 A) discloses a camera-module positioning structure similar to that of the instant application with a plurality of elastic elements fastened to a camera module bracket. However, the reference does not qualify as prior art against the instant application. Hu et al. (US 2010/0203747) discloses a bracket for a camera module including a resilient portion that supports the camera module. However, the reference does not disclose that the bracket includes what could be construed as a cover plate that presses against an end face of the camera module. Wei et al. (US # 10,165,161) discloses a camera module positioning apparatus comprising a single elastic element that presses a camera bracket toward a circuit board. Persson et al. (US 2021/0127532) discloses a camera module that is accommodated in a shielding part; the shielding part includes a plurality of elastic clips that hold the camera module in the shielding part. However, like Hu et al., Persson et al. does not disclose or illustrate that the shielding part includes what could be construed as a cover plate that presses against an end face of the camera module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
12/7/2021